DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn DE102008049954A1, as cited on the IDS.
Re claim 1, Hahn teach a climate-control system comprising: a first working fluid circuit (top circuit with 1, 2, 3, 4, fig 3) including a first compressor (1) and a first heat exchanger (4), the first heat exchanger in fluid communication with the first compressor; a second working fluid circuit (bottom circuit with 1a, 2a, 3a, 4a) including a second compressor (1a) and a second heat exchanger (4a), the second heat exchanger in fluid communication with the second compressor; 

Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘loop’ is : a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed or into which a hook may be hooked OR something shaped like or suggestive of a loop.









    PNG
    media_image1.png
    895
    675
    media_image1.png
    Greyscale



	Re claim 2, Hahn teach wherein the working fluid in the first working fluid circuit is fluidly isolated from the working fluid in the second working fluid circuit and fluidly isolated from the phase-change material contained in the storage tank, and wherein the working fluid in the second working fluid circuit is fluidly isolated from the phase-change material contained in the storage tank (fig 3).  
Re claim 3, Hahn teach the first working fluid circuit includes a plurality of first conduits and the second working fluid circuit includes a plurality of second conduits, and wherein the plurality of first  conduits of the first working fluid circuit and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank (noting at least two conduits in each fluid circuit in between the compressor and the expansion valve).   
Re claim 5, Hahn teach wherein the first working fluid circuit includes a first expansion device (2) disposed between the first heat exchanger of the first working fluid circuit and the first conduit of the first working fluid circuit.
Re claim 7, Hahn teach the first loop includes the second compressor, the second heat exchanger and a second expansion device (2a), and wherein the second expansion device is disposed between the second conduit of the second working fluid circuit and the second heat exchanger of the first loop (fig 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn.
Re claim 3, Hahn teach the first working fluid circuit includes a plurality of first conduits and the second working fluid circuit includes a plurality of second conduits, and wherein the plurality of first  conduits of the first working fluid circuit and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank (noting at least two conduits in each fluid circuit in between the compressor and the expansion valve, and noting it is well known in the art that separate conduits would be needed since a unitary conduit would not through the compressor and valve, since the compressor and valve has their own respective internal channels separate from the external conduits).   
 
	
s 8-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Hellmann US 20200333053 A1 further in view of OLSEN US 20180299171 A1.
Re claim 8, Hahn fail to teach details of the circuits and loops. 
Hellmann teach the second loop includes a third compressor  and a third expansion device (noting three parallel compressor loops, each having an expansion device 63) to provide multiple parallel compressor circuits (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Hahn invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).
Hahn, as modified, fail to explicitly teach a third heat exchanger .
OLSEN teach a third heat exchanger (114) to add a heat exchanger in line with a compressor and expansion device (figs).
When combined, the references teach a third expansion device, and wherein the third expansion device of the second loop is disposed between the second conduit of the second working fluid circuit and the third heat exchanger of the second loop .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a third heat exchanger as taught by OLSEN in the Hahn, as modified, invention in order to advantageously allow for cooling as is known in art in a refrigeration cycle.
Re claim 9, noting the combined references teach the second heat exchanger of the first loop is a medium-temperature evaporator, and wherein the third heat exchanger of the second loop is a low-temperature evaporator (since the heat exchangers are capable of meeting the 
Re claim 10, Hellmann teach  the second working fluid circuit includes a third loop, and wherein the third loop is in fluid communication with the second conduit of the second working fluid circuit (see the rejection of claim 8 noting multiple parallel loops ).  
 
Re claim 19, Hahn fail to teach details of the circuits and loops.
Hellmann teach the second loop includes a third compressor (noting three parallel compressor loops, each having an expansion device 63) to provide multiple parallel compressor circuits (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Hahn invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).
Hahn, as modified, fail to explicitly teach additional evaporators .
OLSEN teach a second evaporator (114) to add a heat exchanger in line with a compressor and expansion device (figs).
When combined, the references teach and the second loop includes the second expansion device, and wherein the second expansion device of the second loop is disposed between the second conduit of the second working fluid circuit and the second evaporator of the second loop.

Re claim 20, Hellmann teach  the second working fluid circuit includes a third loop, and wherein the third loop is in fluid communication with the second conduit of the second working fluid circuit (see the rejection of claim 19 noting multiple parallel loops ).  
	
Claims 13-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Hellmann US 20200333053 A1.
Re claim 13, Hahn teach a climate-control system comprising: a first working fluid circuit (top circuit with 1, 2, 3, 4, fig 3) including a first compressor (1) and a condenser (4), the condenser in fluid communication with the first compressor;
a second working fluid circuit (bottom circuit with 1a, 2a, 3a, 4a) including a second compressor  (4a) and a first evaporator (3a), the first evaporator in fluid communication with the second compressor;
and a storage tank (annotated fig 3)   containing a phase-change material (para 2), wherein working fluid in the first working fluid circuit is in a heat transfer relationship with the phase-change material in the storage tank, and wherein working fluid in the second working fluid circuit is in a heat transfer relationship with the phase-change material contained in the storage tank, wherein the first working fluid circuit includes a first conduit and the second working fluid circuit includes a second conduit, and wherein the first conduit of the first working fluid circuit and the second conduit of the second working fluid circuit are at least partially disposed within the storage tank (fig 3), wherein the second working fluid circuit includes a first loop (annotated fig 3)   and a second loop (annotated fig 3)  , wherein the first loop and the second loop are in 
Hahn fail to teach details of the circuits and loops. 
Hellmann teach and wherein the second loop includes a second expansion device (noting three parallel compressor loops, each having an expansion device 63) to provide multiple parallel compressor circuits (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Hahn invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).


    PNG
    media_image2.png
    895
    675
    media_image2.png
    Greyscale


Re claim 16, Hahn teach the first working fluid circuit includes a plurality of first conduits and the second working fluid circuit includes a plurality of second conduits, and wherein the plurality of first conduits of the first working fluid circuit and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank (noting at least two conduits in each fluid circuit in between the compressor and the expansion valve, noting at least two conduits in each fluid circuit in between the compressor and the expansion valve, and noting it is well known in the art that separate conduits would be needed since a unitary conduit would not through the compressor and valve, since the compressor and valve has their own respective internal channels separate from the external conduits).   
Re claim 18, Hahn teach wherein the first loop includes the second compressor, the first evaporator and the first expansion device, and wherein the first expansion device of the first loop is disposed between the second conduit of the second working fluid circuit and the first evaporator of the first loop (fig 3).

Allowable Subject Matter
Claims 11-12 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
Applicant’s arguments, see reply, filed 11/08/2021, with respect to the drawings objections and 112 rejections have been fully considered and are persuasive.  The drawings objections and 112 rejections have been withdrawn. Examiner thanks applicant for pointing out the clerical error which has been corrected.
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 1 and 13 have been addressed above. Thus, the rejections are proper and remain.   
 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kolda et al. US 3,733,845, GIBBS US 20160319810 A1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In addition, applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/08/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763